 In the Matter of OWENS-CORNING FIBERGLAS CORPORATION, EMPLOYERandLODGE 463, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase Nos. 8-RC-298, 8-RC-321, and 8-RC-329.-DecidedFebruary 1, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed,' a consolidated hearing was held beforea hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-man panel consisting of the undersignedBoard Members.*.Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.'3.Questions affecting commerce exist concerning the representa=tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. The appropriate units :The Employer operates plants in several States, including a plantatNewark, Ohio, which alone is involved in this proceeding, at1Pursuant to an Agreement for Consent Election,executedby thePetitioner and theEmployer with respect to the employees designated in the petition, as amended,in CaseNo. 8-RC-298, an election was conducted on December8, 1948, by theRegional Directorfor the EighthRegion.The Petitionerreceived a majority of the valid votes cast at suchelection.Accordingly,that case is hereby severed fromthisproceeding.'ChairmanHerzog and Members Houstonand Gray.2As elections are being directed herein, in the units requested by the Petitioner, Itsrequest forleave to filea reply brief is hereby denied.3Although served with Notice ofHearing,InternationalUnion of OperatingEngineers(AFL) and InternationalBrotherhood of Firemen and Oilers did not appear or participateIn this proceeding.81 N. L.R. B., No. 77.441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it manufactures fibrous glass products.The Petitioner seeks,in Case No. 8-RC-321, a unit of all tool makers, machinists and theirapprentices, and tool crib employees in the Employer's factory ma-chine repair department and, in Case No. 8-RC-329, a unit of allpower house employees at the Employer's Newark, Ohio, plant.TheEmployer contends that the units sought are inappropriate.Thereis no bargaining history applicable to either of the foregoing groupsof employees.4a.The machinists' unitThe Machine Repair Department occupies a definitely assignedsection of a large room, which room also houses such maintenanceemployees as blacksmiths, sheet metal workers, auto mechanics, mill-wrights, pipe fitters, and welders.The present complement of thedepartment includes 6 shift foremen,5 47 machinists, first class, 12machinists, second class, 3 machinists, third class, and 1 clerk.Notrainees or apprentices are presently employed, and there are no em-ployees classified as either tool makers or tool crib employees.6Theemployees in the department are under the immediate supervision ofthe machine repair supervisor, who supervises no other employees.The other employees in the same room are under the immediatesupervision of the maintenance foreman, who in turn is supervisedby the maintenance and construction supervisor.Both the machinerepair supervisor and the maintenance and construction supervisorare supervised by the plant engineer.Most of the present employees in the machine repair departmentwere recruited from the Employer's production employees.TheEmployer has no regular machinists' training or apprenticeshipprogram.Recruits for the machine repair department are, however,unless they possess the necessary experience, required to undergo aperiod of training before being employed as third class machinist.The time required for progression from trainee through the lowermachinist classifications to machinist, first class, is not fixed, butdepends upon the ability of the individual employee.Except to re-flect that the machinists, first class, receive a higher hourly rate of4Both groups of employees were part of a residual production and maintenance unit wicurespect towhich tworepresentation elections had previously been conducted.Matter ofOwens-Corning Fiberglas Corp.,57 N. L. R B.345, 61 N L It.B 546,Matter of Owens-Corning Fiberglas Corporation,70 N. L R B.1335In both elections,a majority ofthe eligible votes cast were against representation by a labor organization.Accordinglythe prior unit determinations do not preclude the establishment of the units requestedherein.Matter of Sampsel Time Control,Inc., 74 N.L. R B. 6115The record does not disclose whether the shift foremen are supervisors as defined inSection 2(11) of the amended Act If they are not supervisors,they may vote in theelection herein directed.If they are supervisors,they may not vote and will be excludedfrom the unit6The tool crib attendant is classified as a machinist, third class. OWENS-CORNINGFIBERGLASCORPORATION443pay than the Employer's production employees, the record is silentas to the comparative rates of pay received by these machinists andthe Employer's other employees.The function of the machine repair department is to keep the Em-ployer's production machinery and equipment in operating condition,including the repair of parts, the replacement of worn parts, themaking of necessary adjustments, and upon occasion the fabricatiQn ofreplacement parts.In the performance of their duties, the machinistsuse such customary machinists' tools as milling machines, shapers,planers, lathes, drill presses, and grinders.The machinists may workeither in the area assigned to the machine repair department, or inthe production area of the Employer's plant, depending on the type ofwork to be done. They are at all times, however, under the super-vision of the machine repair supervisor.There are no other em-ployees at this plant who have duties identical to those of themachinists here involved.7There is no interchange of employees between the machine repairdepartment and other departments in the Employer's plant. In thecase of major repairs, such as machine rebuilds and checker changes,approximately 20 production employees are assigned to assist themachinists, are placed under the supervision of the machine repairsupervisor, and are classified as machinists, third class.Such assign-ment is, however, only for the duration of the particular job, and atthe conclusion thereof such production employees are returned totheir regular jobs, supervision, and pay-roll classifications.There areapproximately 6 or 7 machine rebuilds per year, each of which lastsapproximately 30 days, and 4 or 5 checker changes, each of which lastsapproximately 6 days.On the basis of the foregoing, and on the entire record, it is evidentthat, despite the fact that they spend a substantial portion of theirtime working outside their regularly assigned area, and despite thetemporary assignment of other employees to the department, themachinists here involved constitute a homogeneous group of skilledemployees of the type which the Board has consistently held, particu-.larly in the absence of contrary bargaining history, to constitute anappropriate collective bargaining unit.8Accordingly, we find thatall shift foremen,e machinists, first class, machinists, second class, and7The Employer employs two other groups of machinists at this plant, in the laboratorymachine shop and in the fibre forming department in the research laboratory. The formergroup constructs new production equipment, both for this plant and for other of theEmployer's plants.The latter makes experimental parts.The former group has beenrepresented by the Petitioner herein since 1944.Matter of Owens-Cornting Fiberglas Corp.,57 N. L. R. B. 345, 58 N. L. R. B. 225. The Petitioner was recently selected as thebargaining representative of the latter group. See footnote1, supra.BMatter of International Hat rester Company, 79 N.L. R. B. 1452.1 If they are not supervisors. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachinists, third class 10 in the machine repair department at theEmployer's Newark, Ohio, plant, excluding supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act, and weshall direct that an election be held among them.b.The powerhouse unitThe Employer's powerhouse, which is located in a building separatefrom any of the other buildings at the plant, furnishes all of the steampower and approximately one-sixth of the electric power used in theEmployer's manufacturing operations.The remainder of the electricpower is furnished by sources outside of the plant.The presentcomplement of the powerhouse includes four air compressor attend-ants, nine boiler operators (firemen), two coal unloaders, five station-ary engineers, one handyman, eight boiler operator helpers, twomaintenance men, and two meter repairmen. All are under the super-vision of the boiler room supervisor, who has no other employees underhis supervision, and who is supervised by the plant engineer.Withthe exception of the air compressor attendants and the meter repair-men, all of such employees perform the duties associated with theirtitles in or about the powerhouse.The engineers are required to belicensed, and all but one of the firemen and some of the other employeesare alsolicensed.All of the positions require some degree of trainingor experience.The air compressor attendants are charged with the mechanicalmaintenance of the air compressors, which are located throughout theplant.The meter repairmen are charged with the maintenance of thepower meters, except electric meters, whichare alsolocated through-out the plant.Although they spend most of their time outside thepowerhouse, their duties pertain solely to the maintenance of powerequipment, and they are at all times under the supervision of the boilerroom supervisor.There is no interchange of employees between the powerhouse andthe Employer's other operations, although occasionally other em-ployees are called into the powerhouse for maintenance work or majorrepairs.Such employees do not, however, come under the supervi-sion of the boiler room supervisor.On the basis of the foregoing, and on the entire record, it is evidentthat these powerhouse employees constitute an identifiable, function-ally.cohesive, and homogeneous group such as the Board has consist-ently held may constitute an appropriate bargaining unit."Accord-10 Including the tool crib attendant,who also has machinist's duties, but excluding anyemployees temporarily so classified for the duration only of a particular jobn This is so,even in the face of a bargaining history.Matter of Kalamazoo VegetableParchment Company,76 N. L. R. B. 1015. OWENS-CORNING FIBERGLAS CORPORATION445ingly,we find thatallpowerhouse employeesat theEmployer'sNewark,Ohio, plant,excluding supervisors as definedin the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, and we shall directthat an election be held among them.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargainingwith theEmployer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date ofthisDirection,under the directionand supervision of the Regional Directorfor the EighthRegion, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the units found appropriate in paragraph numbered 4,above, who were employedduring thepay-roll period immediatelypreceding the date of this Direction of Elections,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also exclud-ing employees on strike who are not entitled to reinstatement,to deter-mine whether or not they desire to be represented,for purposes ofcollective bargaining,by Lodge 463,InternationalAssociation ofMachinists.